DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 and 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim 1, was given in an interview with David F. Nicholson (Reg. No. 62,888) on 02/02/2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A system comprising:
a plurality of heterogeneous processing elements;
a heterogeneous scheduler circuitry to dispatch instructions for execution on one or more of the plurality of heterogeneous processing elements, the instructions corresponding to a code fragment to be processed by the one or more of the plurality of heterogeneous processing elements, wherein the instructions are native instructions to circuitry is to support multiple code types including three or more of compiled, intrinsics, assembly, libraries, intermediate, and offload.

Claim 7. (Currently Amended) The system of claim 6, wherein for a data parallel program phase the selected type of processing element is a processing core to execute single instruction, multiple data (SIMD) instructions.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peng et al, U.S. Publication No. 2013/0167154 A1, discloses a program scheduler is responsible for program-to-core assignment during runtime. To increase energy efficiency, the scheduler should be aware of differences between integrated processors and program behaviors and make optimal job (i.e. program) assignments to a given core during runtime accordingly [paragraph 5]. Peng discloses programs are assigned to different types of cores according to their categorization [paragraph 5].


Allowable Subject Matter
Claims 1-14, 16-17, and 19-30 are allowed.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest	a heterogeneous scheduler circuitry to dispatch instructions for execution on one or more of the plurality of heterogeneous processing elements, the instructions corresponding to a code fragment to be processed by the one or more of the plurality of heterogeneous processing elements, wherein the instructions are native instructions to at least one of the one or more of the plurality of heterogeneous processing elements, wherein the hardware heterogeneous scheduler is to support multiple code types including three or more of compiled, intrinsics, assembly, libraries, intermediate, and offload, in combination with other recited limitations in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181